                            UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NORTH CAROLINA
                                  WESTERN DIVISION


MONICA T. HANNAH,                                     )
                                                      )
                        Plaintiff,                    )
                                                      )       JUDGMENT IN A CIVIL CASE
       v.                                             )
                                                      )       CASE NO. 5:20-CV-19-D
ANDREW M. SAUL, Commissioner of Social                )
Security,                                             )
                Defendant.                            )


Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that Defendant pay to Plaintiff $6,300.00 in
attorney's fees, in full satisfaction of any and all claims arising under the Equal Access to Justice
Act, 28 U.S.C. § 2412. If the award to Plaintiff is not subject to the Treasury Offset Program,
payment will be made by check payable to Plaintiff’s counsel, Derrick Arrowood, and mailed to
his office at P.O. Box 58129, Raleigh, NC 27658, in accordance with Plaintiff’s assignment to
her attorney of her right to payment of attorney's fees under the Equal Access to Justice Act.



This Judgment Filed and Entered on February 2, 2021, and Copies To:
Derrick Kyle Arrowood                                 (via CM/ECF electronic notification)
Cassia W. Parson                                      (via CM/ECF electronic notification)
Lisa M. Rayo                                          (via CM/ECF electronic notification)




DATE:                                         PETER A. MOORE, JR., CLERK
February 2, 2021                              (By) /s/ Nicole Sellers
                                               Deputy Clerk




            Case 5:20-cv-00019-D Document 35 Filed 02/02/21 Page 1 of 1
